J-S56019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

RONALD LEE FLEMING, JR.

                            Appellant               No. 275 MDA 2014


          Appeal from the Judgment of Sentence of January 13, 2014
                In the Court of Common Pleas of York County
              Criminal Division at No.: CP-67-CR-0006119-2013

BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                       FILED SEPTEMBER 23, 2014

       Ronald Lee Fleming, Jr., appeals his January 13, 2014 judgment of

sentence, which was imposed following a nonjury trial that resulted in

Fleming being found guilty of one count of escape.1           s counsel has

filed with this Court a petition to withdraw as counsel, together with an
                                  2
    Anders/McClendon



       On January 29, 2013, Fleming was an inmate at the York County



____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
       18 Pa.C.S. § 5121(a).
2
     See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).
J-S56019-14



was participating in a work release program under the supervision of Robert

Shoop, a work crew supervisor. The inmates were installing insulation into

the roof of a house located in the City of York.     At approximately 11:50

a.m., Fleming asked Mr. Shoop for permission to use the restroom facility,

which was a porta-potty located behind the house. Id. at 8-9. When the

crew broke for lunch at approximately 12:00 p.m., Mr. Shoop noticed that

Fleming had not returned from the porta-potty.         Id. at 9.   Mr. Shoop

checked the porta-potty, the house, and the area around the house, but was

unable to locate Fleming anywhere in the vicinity.     Fleming did not have

permission to leave the worksite.   After searching for Fleming for several

minutes, Mr. Shoop gathered the other inmates and prepared to return to

the prison.   Id. at 10.     Mr. Shoop then called the prison and the

Pennsylvania State Police. Fleming did not return to the worksite or to the

York County Prison. At trial, Mr. Shoop identified Fleming as the individual

who left the worksite on January 29, 2013. Id. at 9.

     Benjamin Harry testified that, in his employment capacity as a work

release counselor for the York County Prison, he goes over the work release

rules with inmates that apply to the program. Id. at 17. Mr. Harry stated



           Id. at 18. Fleming applied to the community cleanup program,

and Mr. Harry reviewed the applicable rules with Fleming. Both Fleming and

Mr. Harry signed a form that indicated that Fleming understood those rules.




                                    -2-
J-S56019-14



Id. at 19. Mr. Harry testified that, according to

                                        Id. at 22.




                                      family members, but were unable to

locate Fleming.       Id. at 25-26.     The prison officials contacted the



Id. at 33-34. Fleming did not return to the prison for several months after

he removed himself from the worksite.       Id. at 34.    Fleming later was

arrested upon the execution of an arrest warrant.

     Throughout the trial, Fleming focused his arguments upon the York

                                                                        under




offense. Id. at 30-

                         The prison has no authority to charge me without

                                Id. at 31. As the trial court reminded him,

however, Fleming was charged by the Commonwealth with a violation of the

Crimes Code, not charged by the prison with a violation of the prison rules.

Id. at 30-31.

     At the conclusion of the trial, the court found Fleming guilty of escape.

Fleming proceeded directly to sentencing, and was sentenced to one to two

                                                                            d

                                      -3-
J-S56019-14



consecutively to any sentence that he had not yet completed.        Although

Fleming represented himself at trial with Attorney Ronald W. Jackson, Jr.,

serving as standby counsel, he requested that Attorney Jackson be

appointed to represent him in the preparation and filing of an appeal.

Fleming filed a notice of appeal on February 10, 2014.

     On February 11, 2014, the trial court directed Fleming to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

to be served on the court no later than March 4, 2014. On March 3, 2014,

Fleming filed a motion for extension of time to file a concise statement. On



to file a concise statement to April 7, 2014.   On Apr

counsel filed a statement of intent to file an Anders/McClendon brief in

lieu of a concise statement pursuant to Pa.R.A.P. 1925(c)(4). In accordance

with Pa.R.A.P. 1925(a), the trial court issued an opinion in support of its

order on April 21, 2014.

     Before addressing the merits of the underlying issue that Fleming



withdraw.   Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc). Prior to withdrawing as counsel on a direct appeal under

Anders, counsel must file a brief that meets the requirements established

by our Supreme Court in Commonwealth v. Santiago, 978 A.2d 349, 361

(Pa. 2009). The brief must:




                                    -4-
J-S56019-14


     (1)   provide a summary of the procedural history and facts,
           with citations to the record;

     (2)   refer to anything in the record that counsel believes
           arguably supports the appeal;

     (3)
           and

     (4)
           frivolous. Counsel should articulate the relevant facts of
           record, controlling case law, and/or statutes on point that
           have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.       Counsel also must provide a copy of the

Anders brief to the appellant.    Attending the brief must be a letter that



the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

                                                   in addition to the points

raised by counsel in the Anders           Commonwealth v. Nischan, 928

A.2d 349, 353 (Pa. Super. 2007); see Commonwealth v. Daniels, 999

A.2d 590, 594 (Pa. Super. 2010); Commonwealth v. Millisock, 873 A.2d

748, 751 (Pa. Super. 2005).



brief reveals that counsel substantially has complied with the Santiago

requirements.    Counsel has provided a factual and procedural history

detailing the events relevant to the instant appeal in his brief, along with

appropriate citations. Brief for Fleming at 5-8. Fleming identified one claim

to counsel that he wanted to raise on appeal: a challenge to the sufficiency

of the evidence to convict him beyond a reasonable doubt of escape. Id. at


                                    -5-
J-S56019-14



10. Counsel addresses the applicable facts and principles of law, ultimately

concluding that this claim would be frivolous. Id. at 10-12. In his petition

to withdraw as counsel filed with this Court, counsel again certified that he

          mined, upon a conscientious examination of the entire record,



See Petition to Withdraw as Counsel, 6/4/2014, ¶3. Although counsel has

not referred to any information in the record that counsel believes arguably



of such a reference reflects the fact that counsel believes that there is no



      Additionally, in accordance with Nischan, counsel has sent Fleming a

copy of the Anders/Santiago brief and a letter informing him that: (1) he



he may file additional statements raising points that he deems worthy of the



pro se or by hiring a private attorney. Letter, 6/4/2014. Accordingly, we

conclude that counsel substantially has complied with the requirements set

forth in Nischan, 928 A.2d at 353. See also Millisock, 873 A.2d at 751.

      We now must conduct an independent review of the record to

determine whether the issues identified by Fleming in this appeal are, as

counsel claims, wholly frivolous, or if there are any other meritorious issues

present in this case. Santiago, 978 A.2d at 354 (quoting Anders, 386 U.S.

                        not counsel    then proceeds, after a full examination

                                      -6-
J-S56019-14



of all the proceedings, to decide whether the case is wholly frivolous. If it so



      We

When reviewing challenges to the sufficiency of the evidence, our standard

of review is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
                                                  fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Phillips, 93 A.3d 847, 856 (Pa. Super. 2014) (citations

omitted). Further, in viewing the evidence in the light most favorable to the

Commonwealth as the verdict winner, the court must give the prosecution

the benefit of all reasonable inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).




                                     -7-
J-S56019-14



      Fleming was convicted of one count of escape. The crime of escape is

defined as follows:

      A person commits an offense if he unlawfully removes himself
      from official detention or fails to return to official detention
      following temporary leave granted for a specific purpose
      or limited period.

18 Pa.C.S. § 5121(a) (emphasis added).




or conviction of a

the York County Prison, clearly was in official detention at the time of the



Fleming was granted temporary leave from his detention for the specific

purpose of serving on a work crew. The leave that was granted to Fleming

was for a limited period, as he was obligated to return to the prison with the



supervisor gave him permission to use the restroom, but not to leave the

worksite.   Fleming did not return from the restroom, and could not be

located thereafter.

      Because the testimony demonstrated that Fleming did not return to

the worksite or to the pris



deemed sufficient to support the verdict when it establishes each material


                                    -8-
J-S56019-14



element of the crime charged and the commission thereof by the accused,

                                Widmer, 744 A.2d at 751.       The testimony

produced at trial established each material element of the crime of escape,



      Finally, we have conducted our own independent review of the record.

We agree with counsel that the issue that Fleming seeks to litigate in this

appeal is wholly frivolous. Additionally, we have discovered no other issues

of arguable merit that would sustain an appeal in this case.

      Judgm

counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2014




                                    -9-